EXAMINER’S COMMENT
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on August 4, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 4, 2021 is withdrawn.  Claim 4, directed to a non-elected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or 
a) that the proximal superior surface has a superior concavity and the proximal inferior surface has an inferior concavity (claims 1, 20, 24, and 32);
b) that the distal superior surface engages the superior lamina in the implanted position, that the distal inferior surface engages the inferior lamina in the implanted position, and that the proximal superior surface and the proximal inferior surface retain spacing in relation to each other while the distal superior surface and distal inferior surface move apart to the deployed configuration (claim 1);
c) that the distal superior surface faces the superior lamina in the implanted position, that the distal inferior surface faces the inferior lamina in the implanted position, and that the threaded block slides along interior surfaces of the inferior and superior members from the proximal end toward the distal end, parallel to the spinous processes in the implanted position, to widen the distal end (claim 20);
d) that the distal superior surface faces the superior lamina in the implanted position, that the distal inferior surface faces the inferior lamina in the implanted position, that the distal superior surface includes one or more superior ridges, that the distal inferior surface includes one or more inferior ridges, and that urging the distal superior surface and the distal inferior surface to move apart urges the one or more inferior ridges to engage with the inferior lamina (claim 24); and
e) that the distal superior surface faces the superior lamina in the implanted position, that the distal inferior surface faces the inferior lamina in the implanted position, that the block is slidable distally within the cavity to move the implant to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773